Citation Nr: 0616358	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility to receive 
educational assistance benefits under Chapter 32, Title 38, 
United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from June 1993 to 
August 1994.  He also served in the New Mexico Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.               

By a September 2005 decision, the Board remanded this claim.  
In the September 2005 decision, the Board stated that in 
April 2004, the appellant submitted a substantive appeal and 
requested a hearing before the Board at the VA Central Office 
in Washington, D.C.  The appellant was subsequently scheduled 
for a hearing at the Central Office in August 2004.  However, 
in a letter from the appellant to the Board, received in July 
2004, the appellant stated that he was unable to finance a 
trip to Washington, D.C., and he requested that a lawyer be 
appointed to act on his behalf to appear for him at the 
Board.  In the September 2005 decision, the Board noted that 
an appellant was entitled to representation in all stages of 
an appeal.  38 C.F.R. § 20.600.  Thus, the Board stated that 
although the appellant had not appointed a representative in 
the case at hand, he clearly had a right to representation 
and could obtain a representative if he wished.  However, the 
Board could not appoint a representative for the claimant.  
Therefore, to preserve the appellant's due process rights, 
the case needed to be returned to the RO so that the RO could 
provide the appellant with information about appointing an 
accredited representative.  The Board also indicated that 
although the appellant had stated that he was unable to 
attend a Central Office hearing due to financial reasons, it 
was unclear as to whether, in lieu of the Central Office 
hearing, he wanted a hearing at the RO before a local hearing 
officer, a Travel Board hearing, or a videoconference 
hearing.  Accordingly, the appeal was remanded to the RO for 
additional development.      

In a letter from the RO to the appellant, dated in January 
2006, the RO informed the appellant that he could choose an 
accredited representative from a recognized service 
organization or an attorney.  The RO noted that they had 
enclosed the proper forms to assist him with his selection.  
The RO also notified that appellant that in lieu of a Central 
Office hearing, he had the option of requesting a hearing at 
the local VARO before a local hearing officer, a Travel Board 
hearing, or a videoconference hearing.  The RO reported that 
they had enclosed a VA Form 21-4138 to indicate which option 
he preferred.  According to the RO, the appellant needed to 
send the information to their office within 30 days.  The 
evidence of record is negative for a reply from the 
appellant.  The Board will therefore proceed with the appeal.       

In the appellant's February 2004 notice of disagreement and 
May 2004 substantive appeal, the appellant raised the issue 
of whether new and material evidence has been submitted to 
reopen his claim of entitlement to basic eligibility for VA 
educational assistance under Chapter 30, Title 38, United 
States Code (Montgomery G.I. Bill benefits).  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

The appellant had active military service from June 1993 to 
August 1994.


CONCLUSION OF LAW

The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 32, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3202, 3221, 3222, 3232 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5041 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)).  In this case, the RO informed the 
appellant that his claim was denied because under applicable 
VA law, he is not eligible to receive the benefits he seeks 
on appeal.  In a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the appellant's claim solely because of a lack of 
entitlement under the law.

The material facts of this case are not in dispute.  The 
appellant's Certificate of Release or Discharge From Active 
Duty (DD Form 214) indicates that he entered active duty in 
the United States Army on June 4, 1993, and was discharged on 
August 26, 1994.  The appellant's DD 214 specifically 
reflects that the appellant did not contribute to the Post-
Vietnam Era Veterans' Educational Assistance Program.      

Post-Vietnam Era Veterans' Educational Assistance Program 
benefits under Chapter 32, Title 38, United States Code, are 
available to a veteran if he meets all necessary 
requirements.  38 U.S.C.A. § 3202(1)(A)(i) (West 2002) 
provides that the term "eligible veteran" includes a 
veteran who: is not eligible for educational assistance under 
Chapter 34; entered military service on or after January 1, 
1977, and before July 1, 1985, served on active duty for a 
period of more than 180 days commencing on or after January 
1, 1977; and was discharged or released therefrom under 
conditions other than dishonorable.  See also 38 C.F.R. § 
21.5040 (2005).

In this case, the evidence of record indicates that the 
appellant entered active duty in June 1993.  Therefore, the 
appellant did not enter active duty after December 31, 1976 
and before July 1, 1985, and he does not qualify for Chapter 
32 educational benefits under 38 U.S.C.A. § 3202.  

The Board is not free to deviate from the law as passed by 
the Congress.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the appellant eligible 
for educational assistance benefits under Chapter 32.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
426, 430.  In addition, because the law, rather than the 
facts in this case, is dispositive, the benefit-of-the-doubt 
doctrine per 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application.


ORDER

Entitlement to the receipt of educational assistance benefits 
under Chapter 32, Title 38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


